Exhibit 10.1

AMENDMENT TO EXECUTIVE RETIREMENT AGREEMENT

This Amendment to Executive Retirement Agreement (the “Agreement”) is entered
into as of June 11, 2008 (the “Effective Date”), by and between Indevus
Pharmaceuticals, Inc. (the “Company”) and Glenn L. Cooper, M.D. (“Dr. Cooper”
and individually, a “Party,” and collectively, the “Parties”).

WHEREAS, Dr. Cooper and the Company previously entered into an Executive
Retirement Agreement dated as of March 3, 2008 (the “Agreement”) whereby the
Company retained the services of Dr. Cooper for at least one year and agreed to
compensate him for his willingness to continue to provide such services to the
Company and provide certain retirement benefits to him relating to his services
as the Company’s Chief Executive Officer for over 14 years.

WHEREAS, Dr. Cooper and the Company desire to amend the Agreement to (i) extend
the period for which Dr. Cooper is to provide services to the Company and
(ii) make other related modifications to the Agreement, all subject to the terms
and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. Term of Service. Section 1(a) of the Agreement is hereby deleted in its
entirety and replaced with the following in its stead:

“(a) The term of this Agreement (the “Term”) shall extend from the Effective
Date through the date which is twelve (12) months following the CEO End Date.
The “CEO End Date” as used herein shall mean the earlier of: (i) the date that
the Company hires a replacement Chief Executive Officer, (ii) a future date to
be mutually agreed upon between the Company and Dr. Cooper, or (iii) the
termination of this Agreement in accordance with Section 4.”

2. Compensation and Benefits. Section 2(b) of the Agreement is hereby deleted in
its entirety and replaced with the following in its stead:

“(b) During the Term, in addition to the amounts payable under the first
paragraph of this Section 2, Dr. Cooper shall continue (i) to be eligible for a
bonus under the Company’s Fiscal Year 2008 CEO Bonus Plan, to be paid at the
same time the Company makes any bonus payments under its Fiscal Year 2008 COO
and Executive VP Bonus Plan, and which shall be calculated as if he served as
the Chief Executive Officer for the entire fiscal 2008 regardless of the CEO End
Date, (ii) to be eligible for a bonus under the Company’s future CEO Bonus Plans
if he serves as CEO during such fiscal years, to be paid at the same time the
Company makes any bonus payments under the COO and Executive VP Bonus Plans
relating to such fiscal year, and which shall be pro rated for the period of
time during such fiscal year that he served as CEO, and (iii) to be eligible to
receive the health and dental benefits which are currently available to him
under the Company’s plans and policies under the same terms that applied to him
immediately prior to the Effective Date, subject to the terms of those plans and
policies. Notwithstanding anything herein to the contrary, if Dr. Cooper serves
the Company in the capacity of an independent contractor, his rights to benefits
shall be limited to those benefits reserved only for the self-employed under the
terms of the Company’s benefit plans except: (i) following Dr. Cooper’s
retirement, he shall retain his rights and benefits (including those relating to
retirement) under the Company’s equity benefit plans and his outstanding option,
restricted stock and other equity awards issued thereunder; and (ii) as may be
required by law pertaining to provision of COBRA health coverage.”

3. Binding Nature of Agreement. This Amendment shall be binding upon and inure
to the benefit of the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.

4. Use of the Agreement as Evidence. This Amendment may not be used as evidence
in any subsequent proceeding of any kind, except one in which either Party
alleges a breach of the terms of this Amendment or elects to use this Amendment
as a defense to any claim.



--------------------------------------------------------------------------------

5. Acknowledgments and Other Terms. Dr. Cooper agrees that he has carefully read
and understands all of the provisions of this Amendment, that he has been
advised to consult with and has consulted with an attorney, and that he is
voluntarily entering this Amendment. Dr. Cooper further represents and
acknowledges that in executing this Amendment, he is not relying and has not
relied upon any representation or statement made by the Company with regard to
the subject matter, basis or effect of this Amendment.

6. Interpretation. The language of all parts of this Amendment shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the Parties. This Amendment shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited or invalid under any such law, such provision shall
be ineffective to the extent of such prohibition or invalidity without
invalidating or nullifying the remainder of such provision or any other
provisions of this Amendment. The captions of the sections of this Agreement are
for convenience of reference only, and in no way define, limit or affect the
scope or substance of any section of this Amendment.

7. Counterparts. This Amendment may be executed in any number of counterparts
and may be delivered by facsimile, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

8. Governing Law; Prevailing Party. To the extent not preempted by federal law,
this Amendment shall take effect as an instrument under seal and shall be
governed and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to its conflicts of laws principles. In the event
either Party retains legal counsel in connection with the enforcement of its
rights under this Amendment and the other Party is found by a court having
competent jurisdiction to have breached its obligations hereunder, the
prevailing Party shall be entitled to recover all reasonable legal fees and
related reasonable charges and disbursements incurred by it in connection with
such enforcement action and any negotiations leading up to it.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as an
instrument under seal as of the Effective Date.

 

INDEVUS PHARMACEUTICALS, INC. By:  

/s/ Michael W. Rogers

Name:   Michael W. Rogers Title:  

Executive Vice President and

Chief Financial Officer

 

/s/ Glenn L. Cooper, M.D.

GLENN L. COOPER, M.D.